EXHIBIT NEWS FOR IMMEDIATE RELEASE CONTACT: BRIEN M. CHASE, CFO APRIL 29, 2008 304-525-1600 PREMIER FINANCIAL BANCORP, INC. REPORTS FIRST QUARTER 2008 EARNINGS PREMIER FINANCIAL BANCORP, INC. (PREMIER), HUNTINGTON, WEST VIRGINIA (NASDAQ/NMS-PFBI), a $564 million community bank holding company with five bank subsidiaries, announced its financial results for the first quarter of 2008.Premier realized income of $1,774,000 (34 cents per share) during the quarter ending March 31, 2008, a 0.7% decrease from the $1,786,000 of net income reported for the first quarter of 2007.On a per share basis, Premier earned $0.34 during the first quarter 2008, unchanged from the $0.34 per share earned during the first quarter of 2007.The slight decrease in net income in 2008 was primarily the result of a $212,000 decrease in non-recurring non-interest income, substantially offset by a 3.1% increase in other types of non-interest income, a 1.5% increase in net interest income and a $135,000 negative provision for loan losses. Net interest income for the quarter ending March 31, 2008 totaled $5.594 million, compared to $5.511 million of net interest income earned in the first quarter of 2007 and $5.644 million earned in the fourth quarter of 2007.When compared to the first quarter of 2007, net interest income has improved 1.5% due to greater decreases in interest expense than decreases in total interest income.Total interest income in the first quarter of 2008 decreased by $185,000 or 2.1% when compared to the first quarter of 2007, as a $231,000 or 17.3% increase in interest income on investments was more than offset by decreases in interest income from loans, down $211,000 or 3.1%, and federal funds sold, down $210,000 or 41.5%.Total interest expense in the first quarter of 2008 decreased by $268,000 or 8.6% when compared to the first quarter of 2007, as interest on deposits decreased by $82,000 or 3.1%, interest on repurchase agreements decreased by $26,000 or 32.9%, interest on FHLB advances decreased by $46,000 or 38.3% and interest on other borrowings decreased by $114,000 or 49.1%.The 0.9% decrease in net interest income, when compared to the fourth quarter of 2007, is largely due to the decrease in interest income exceeding the decrease in total interest expense.
